DETAILED ACTION
Election/Restrictions
Claims 7-13, 16, 17, 21 are allowable. The restriction requirement between inventions and among species , as set forth in the Office action mailed on 08/06/20201, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/06/2021 is withdrawn.  Claim 14, directed to a similar species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-6, 19, 20, directed to catheter device and method inventions withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Bergeson on 05/05/2022.

The application has been amended as follows: 
Claims 1-6, 15, 19, 20 have been canceled
In claim 7, line 15, the limitation “, and” has been deleted and replaced with --; and 
a microcatheter disposed at least partially inside of the inner catheter and configured to deliver a thrombectomy device to the clot, and-- has been entered
In claim 21, lines 2-4, the limitation “ a Thrombectomy device; a microcatheter disposed at least partially inside of the inner catheter and configured to deliver the Thrombectomy device to the clot; and” has been deleted 
In claim 21, line 5, the limitation “;” has been deleted and replaced with --,--
Reasons for Allowance
Claims 7-14, 16, 17, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the system as claimed specifically the relationship between the outer catheter, inner catheter, microcatheter, rotating hemostasis valve, transfer port and the seal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

./ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771